Citation Nr: 1002861	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-20 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for positive 
tuberculosis (TB) test and spots on lung.

2.  Entitlement to service connection for Parkinson's 
disease.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1973 to June 
2003.  

This matter of service connection for positive TB test with 
spot on lung comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the RO in Roanoke, Virginia, which denied the claim.  The 
issues of service connection for Parkinson's disease and 
sleep apnea arise from an August 2006 rating decision of the 
Roanoke RO.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant requested a personal hearing before a Member of 
the Board at the VA Central Office in Washington, D.C.  The 
hearing was originally scheduled for July 2009, but was 
postponed on the appellant's motion in July 2009 and again in 
September 2009.  Most recently, the appellant was scheduled 
for a central office hearing on January 4, 2010.  The 
appellant requested postponement of that hearing and a change 
to a videoconference hearing in a December 2009 submission 
from his representative.  The undersigned Acting Veterans Law 
Judge has determined that the appellant has provided good 
cause for his motion to reschedule.  Thus the matter must be 
remanded that the RO may schedule the appellant for a 
videoconference hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge via 
videoconference, and notify him of the 
scheduled hearing at the latest address of 
record.  This hearing is to be scheduled 
in accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


